JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00109-CV

                         JEFFREY STEVEN MARX, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

       Appeal from the 33rd District Court of Burnet County. (Tr. Ct. No. 7723).

       Appellant, Jeffrey Steven Marx, has filed a motion to dismiss the appeal for lack of
jurisdiction. After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court grants the motion to
dismiss.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 22, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd.